No. 12975

         I N T E SUPREME C U T O THE STATE O M N A A
              H           OR    F           F OTN

                                         1975



INA C. PERKINS,
                                                              ,   1      #    .




                             p l a i n t i f f and % ~ ~ ~ 3 i l a n e ,



T O A N. PERKINS,
 HMS
                                                      /   /           ' . '
                             Defendant and ~ e s ~ k n d e n t .



Appeal from:        D i s t r i c t Court of t h e Third J u d i c i a l D i s t r i c t ,
                    Honorable Robert 3 . Boyd, Judge p r e s i d i n g .

Counsel o f Record:

     For Appellant:

             Knight, Dahood, Mackay and McLean, Anaconda, Montana
             Edward D. Yelsa argued, Anaconda, Montana

     For Respondent :

             Daniels and Mizner, ~ e e Lodge, Montana
                                       r
             M.K. Daniels argued, Deer Lodge, Montana



                                                    Submitted:                    September 1 2 , 1975

                                                     Decided :                    SEP 2 4 j,O&
Filed:   .)-.. y 6 . ."--
           k'g: r
               i  . , ,
Mr. Justice Frank I. Haswell delivered the Opinion of the Court.

         In a divorce action in the district court, Deer Lodge
County, Hon. Robert J. Boyd     sitting without a jury, judgment
was entered awarding the wife a divorce, custody of two minor
children, and providing for a division of the marital property.
The husband appeals from the property division.
         The district court adopted the wife's proposed findings
of fact and conclusions of law.    Judgment was entered in con-
formity therewith as follows:     (1) The sellers' interest of the
parties in a contract for deed on some property in Opportunity,
Montana, was set aside in trust for the two minor children of
the marriage, (2) a Great Lakes Mobile Home in the name of the
wife was set aside for her use, (3) a Paramount Mobile Home in
the name of both parties was ordered sold and the proceeds equally
divided between husband and wife, (4) a 1965 Buick and a 1950
International pickup in the names of both parties was set aside
for the use of the wife and the two minor children, (5) the farm
equipment owned by both parties was set aside for the use of the
husband, (6) two parcels of land in the Opportunity subdivision
in the wife's name was set aside for her use and disposition.
         The husband requests us to review on appeal the disposition
of the two trailer houses and the two parcels of land in the
Opportunity subdivision.
         The district court's adjustment of the property rights of
the parties under its equitable powers will not be disturbed on
appeal except for an abuse of discretion.    Aksamit v. Aksamit,
162 Mont. 266, 511 P.2d 10; Cook v. Cook, 159 Mont. 98, 495 P.2d
591.   We have reviewed the record and find no abuse of discretion.
         Each case must be considered by the district court indi-
vidually with an eye to its unique circumstances.    Cook v. Cook,
supra.   Here the husband was financially unable to contribute to
the support of the minor children, so the wife was granted a

proportionately larger share of the marital property to offset
her increased obligation.

         The judgment of the district court is affirmed.




                                         Justice

We concur:

.................................
  Chief Justice